Judgment and order reversed on the facts and a new trial granted, with costs to the appellant to abide the event. Memorandum: The question as to whether the plaintiff was an independent contractor was not! raised on the trial. We think, however, that the verdict was against the weight of the evidence. All concur. (The judgment is for plaintiff in an action for damages for personal injuries sustained by reason of negligence in guarding of excavation. The order denies a motion for a new trial.) Present — Cunningham, Taylor, Dowling, Harris and McCurn, JJ.